Mr. Justice Teller
delivered the opinion of the court.
Plaintiff in error, in 1904, recovered a judgment against defendant in error, under which, in November, 1917, he caused a levy to be made upon property of the defendant in error. Thereupon the latter began suit for an injunction to prevent further proceedings under said levy. The ground of this action was that in 1905 the judgment was satisfied by the delivery to the judgment creditor of a piano in which defendant in error had an equity. The court found for the plaintiff an,d enjoined the enforcement of the judgment.
In several assignments of error this action of the court is presented for our consideration, the substance of them being that the findings are contrary to the evidence. There was a clear conflict of evidence, the defendant in error, his wife, and two disinterested witnesses testifying that a full settlement was made, and the plaintiff in error denying that the piano was taken in settlement of his judgment.
Under this state of facts we are not at liberty to disturb the findings. The judgment is, therefore, affirmed.

Affirmed.

Chief Justice Garrigues and Mr. Justice Burke concur.